Citation Nr: 1001941	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  09-26 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.

2.  Entitlement to an initial compensable evaluation for a 
ruptured left eardrum.

3.  Entitlement to a combined 10 percent evaluation based on 
multiple, noncompensable service-connected disabilities.

4.  Entitlement to service connection for right ear hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for the residuals of a 
right ankle fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2008 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2009).


FINDINGS OF FACT

1.  Currently, audiometric testing shows an average 81.25 
decibel loss, with a speech recognition score of 96 percent, 
in the left ear (level II).

2.  The Veteran's left tympanic membrane is scarred. 

3.  The evidence of record fails to demonstrate that the 
Veteran's noncompensable service-connected disabilities 
clearly interfere with his normal employability.
 
4.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has current 
right hearing loss which is due to any incident or event 
during active service, and sensorineural hearing loss in that 
ear, as an organic disease of the nervous system, is not 
shown to have been manifested to a compensable degree within 
one year after separation from service.




5.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has current 
tinnitus which is due to any incident or event during active 
service  

6.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has 
residuals of a right ankle fracture which is due to any 
incident or event during active service, and arthritis is not 
shown to have been manifested either in service or within one 
year after separation from service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
left ear hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
(DC) 6100 (2009).

2.  The criteria for an initial compensable evaluation for a 
ruptured left ear drum are not met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.87, Diagnostic Code (DC) 
6211 (2009).

3.  The schedular criteria for a compensable evaluation based 
on multiple noncompensable service-connected disabilities are 
not met.  38 U.S.C.A. § 1155, (West 2002 & Supp. 2009); 38 
C.F.R. § 3.324 (2009).

4.  Right ear hearing loss was not incurred in or aggravated 
by service, nor may right ear sensorineural hearing loss, as 
an organic disease of the nervous system, be presumed to have 
been incurred in service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

5.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

6.  The residuals of a right ankle fracture were not incurred 
in or aggravated by service, nor may the residuals of a right 
ankle fracture be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In March 2008 VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the August 2008 rating 
decision and June 2009 SOC explained the basis for the RO's 
action, and the SOC provided him with an additional period to 
submit more evidence.  It appears that all obtainable 
evidence identified by the Veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the March 2008 letter which VA 
sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

As provided by 38 U.S.C. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit has stated that competent 
medical evidence is not required when the determinative issue 
in a claim for benefits involves either medical etiology or a 
medical diagnosis.  Instead, under section 1154(a) lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when a lay person is competent to 
identify the medical condition, the lay person is reporting a 
contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. Sept. 14, 2009)

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis and other organic 
diseases of the nervous system, i.e. sensorineural hearing 
loss, become manifest to a degree of 10 percent or more 
within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

A.  Increased Evaluation for Left Ear Hearing Loss

The Veteran's hearing loss has been evaluated under 38 C.F.R. 
§ 4.85, DC 6100 (2009).  This diagnostic code sets out the 
criteria for evaluating hearing impairment using pure tone 
threshold averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

Audiometric results are matched against Table VI to find the 
numeric designation, then the designations are matched with 
Table VII to find the percentage evaluation to be assigned 
for the hearing impairment.  To evaluate the degree of 
disability for service-connected hearing loss, the Rating 
Schedule establishes 11 auditory acuity levels, designated 
from level I for essentially normal acuity, through level XI 
for profound deafness.  38 C.F.R. § 4.85.  When impaired 
hearing is service connected in one ear only, the non-
service-connected ear will be assigned a designation of level 
I from Table VII.  38 C.F.R. § 4.85(f).

Alternatively, VA regulations provide that in cases of 
exceptional hearing loss, when the pure tone threshold at any 
of four specified frequencies, 1000, 2000, 3000, and 4000 
hertz (Hz), is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a) (2009).  The provisions of 
38 C.F.R. § 4.86(b) further provide that, when the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever would 
result in the higher numeral.

The Veteran had a VA audiological examination in May 2008 at 
which he reported that his greatest difficulties were in 
hearing people talking to him on his left side and localizing 
sounds.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
65
60
75
90
100

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  The examiner diagnosed the Veteran 
with moderately-severe to profound mixed hearing loss at 500 
- 4000 Hz.  Puretone Stenger testing was negative for 
pseudohypoacusis at 500, 1000 and 2000 Hz in the left ear.

The results of the audiogram show an average pure tone 
threshold of 81.25 decibels in the left ear.  The Veteran's 
speech discrimination ability was 96 percent.  Table VI 
indicates numeric designation of II for the left ear.  Since 
the Veteran is not service connected for right ear hearing 
loss, he will be assigned a designation of I for the right 
ear under the provisions of 38 C.F.R. § 4.85(f).  The point 
of intersection on Table VII reflects that the level of 
hearing loss is consistent with a noncompensable evaluation.  

The Veteran had decibel loss pure tone thresholds of 55 or 
more at 1000, 2000, 3000 and 4000 Hz, and therefore he had an 
exceptional pattern of hearing impairment.  See 38 C.F.R. 
§ 4.86.  This permits Table VIa to be used even though the 
examiner did not certify that the use of the speech 
discrimination test was not appropriate because of language 
difficulties or inconsistent speech discrimination scores.  
See 38 C.F.R. §§ 4.85(c), 4.86(b).  Table VIa indicates a 
numeric designation of level VII for the left ear.  The point 
of intersection on Table VII reflects that the level of 
hearing loss is consistent with a noncompensable evaluation.  

The fact that the Veteran's left ear hearing acuity is less 
than optimal does not, by itself, establish entitlement to a 
higher disability rating.  To the contrary, it is clear from 
the Rating Schedule that a higher rating can be awarded only 
when loss of hearing has reached a specified measurable 
level.  That level of disability has not been demonstrated in 
the present case. 

Finally, in light of the holding in Fenderson, supra, the 
Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected bilateral hearing 
loss disability, as the Court indicated can be done in this 
type of case.  Based upon the record, we find that at no time 
since he filed his claim in November 2007 has the disability 
on appeal been more disabling than as currently rated under 
the present decision of the Board. 

Given the Veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  The record reflects that the Veteran has not 
required frequent hospitalization for the disability, and 
that the manifestations of the disability are not in excess 
of those contemplated by the assigned rating.  Further, 
although the Veteran experiences occupational impairment, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned ratings.  The Court has 
held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Therefore, the Board has 
concluded that referral of this case for extra-schedular 
consideration is not in order.
In view of the foregoing, the preponderance of the evidence 
is against the claim, and there is no reasonable doubt to be 
resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Increased Evaluation for Ruptured Left Eardrum

Diagnostic Code 6211 provides a noncompensable (0 percent) 
rating for perforation of the tympanic membrane.  38 C.F.R. § 
4.87 (2009).  A compensable evaluation is not available under 
the regulation.

In December 2005 a CT scan of the Veteran's left ear showed 
that he had otitis media.  Private treatment notes with Dr. S 
from December 2005 show that the Veteran complained of an ear 
ache in the left ear.  Dr. S noted on examination that the 
middle ear was swollen.  The Veteran wrote in an April 2008 
statement that he underwent surgery on his ear in 1966, but 
that the surgeon is deceased and the records were destroyed.  
At a May 2008 VA examination the Veteran said that he had had 
several ear infections and had had reconstruction of the 
inner ear in 1966.  He stated that he had another ear 
infection and was told that his ear drum was perforated 
again.  On examination, the tympanic membrane of the left ear 
was abnormal but was not perforated or immobile.  It was 
noted to be superficial and scarred with poor light response.  
The eardrum was intact by visual inspection and by 
tympanometry.  An otoscopic examination revealed a surgical 
tympanic membrane and a moderate amount of earwax.  The 
mastoids were normal, there were no complications of ear 
disease or secondary conditions, and there was no evidence of 
middle ear infections, no hearing loss, and no signs of a 
staggering gait or imbalance.

The Veteran wrote in a December 2009 statement that in the 
years after his service there were several attempts to get 
the ear drum to heal through cauterization but none 
succeeded.  This caused the mastoid bone to become infected, 
resulting in severe earaches and discharges of blood and pus.  
He said he relied mainly on cotton plugs and earmuffs to keep 
the winter cold out of his ears.

Since a compensable evaluation is not available under DC 6211 
and the record does not show that the Veteran qualifies for a 
compensable evaluation under the other diagnostic codes for 
diseases of the ears, the Veteran does not qualify for a 
compensable evaluation for a left ruptured eardrum.  See 
38 C.F.R. § 4.87.

Given the Veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  See Barringer, supra.  The record reflects that 
the Veteran has not required frequent hospitalization for the 
disability, and that the manifestations of the disability are 
not in excess of those contemplated by the assigned rating.  
Further, although the Veteran experiences occupational 
impairment, there is no indication in the record that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the assigned ratings.  The 
Court has held that, "if the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun, supra.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.
 
Finally, in light of the holding in Fenderson, supra, we have 
considered whether the Veteran is entitled to "staged" 
ratings for his service-connected left ruptured eardrum, as 
the Court indicated can be done in this type of case.  Based 
upon the record, we find that at no time during the claims 
period has the disability on appeal been more disabling than 
as currently rated under the present decision of the Board. 

In view of the foregoing, the preponderance of the evidence 
is against the claim, and there is no reasonable doubt to be 
resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

C.  Entitlement to Combined 10 Percent Evaluation under 
38 C.F.R. § 3.324

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the Schedule for Rating Disabilities the rating agency is 
authorized to apply a 10-percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324.

The provisions of 38 C.F.R. § 3.324 are predicated on the 
existence solely of noncompensable service-connected 
disabilities.  As such, once a compensable evaluation for any 
service-connected disability has been awarded, the 
applicability of 38 C.F.R. § 3.324 is rendered moot.  See 
Butts v. Brown, 5 Vet. App. 532, 541 (1993).

In the instant case, service connection was awarded in an 
August 2008 rating decision for left ear hearing loss and a 
ruptured left ear drum, effective from November 30, 2007.  
Both disabilities were assigned noncompensable ratings.  
Service connection was denied for right ear hearing loss, 
tinnitus, and residuals of right ankle fracture.

Upon review of the probative and competent medical evidence 
of record, the Board finds that the Veteran is not entitled 
to a 10 percent evaluation under 38 C.F.R. § 3.324 because 
his multiple noncompensable service-connected disabilities do 
not interfere with his normal employability.  In this regard, 
the Board notes that the evidence does not show that the 
Veteran's service-connected disabilities cause any notable 
functional limitation which would clearly interfere with 
normal employment or have had any measurable negative effect 
on his employability during the appeal period.  Therefore, 
the Veteran is not entitled to a compensable evaluation under 
the provisions of 38 C.F.R. § 3.324 (2009).

D.  Service Connection for Right Ear Hearing Loss and 
Tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Even if 
disabling loss is not demonstrated at separation, a veteran 
may establish service connection for a current hearing 
disability by submitting evidence that a current disability 
is causally related to service.  See Hensley v. Brown, 5 Vet. 
App. 155, 160 (1993).

The Board initially acknowledges that the lack of any 
evidence showing the Veteran had right ear hearing loss 
during service is not fatal to his claim for service 
connection.  The laws and regulations do not strictly require 
in-service complaint of, or treatment for, hearing loss in 
order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the Court of 
Appeals for Veterans Claims has held where there is no 
evidence of the veteran's claimed hearing disability until 
many years after separation from service, "[i]f evidence 
should sufficiently demonstrate a medical relationship 
between the veteran's in service exposure to loud noise and 
his current disability, it would follow that the veteran 
incurred an injury in service . . . ."  Hensley, supra, 
(quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  
Therefore, the critical question is whether the veteran has 
current hearing loss disability which is causally related to 
service.

The Veteran scored 15/15 on right spoken and whispered voice 
tests during his active and reserve service.  The May 2008 VA 
examiner noted that whispered voice tests are not valid for 
the purpose of ruling out hearing loss due to their 
insensitivity to certain configurations of hearing loss.  The 
Veteran's in-service noise exposure was from 14 and 16 inch 
guns and twin 40 mm anti-aircraft guns.  At the examination 
the Veteran complained of bilateral hearing loss and 
tinnitus.  The bilateral tinnitus was recurrent and was not 
constant.  The Veteran reported an onset of tinnitus 
approximately 20 years ago, and he did not associate it with 
any particular precipitating event, medication, or condition.  
On the authorized audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
35
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The examiner noted that the 
Veteran had mild to moderate high frequency sensorineural 
hearing loss.  An otoscopic examination of the right ear was 
essentially within normal limits.  The examiner opined that 
the right ear hearing loss was consistent with age related 
hearing loss and was less likely as not caused by military 
service.  She also opined that it was less likely as not, or 
less than a 50/50 probability, that the tinnitus was caused 
by military service.  It was noted that the onset of the 
tinnitus was 20 years ago, which was long after the Veteran's 
service and his tympanoplasty surgery.

We recognize the sincerity of the arguments advanced by the 
Veteran that his tinnitus and right ear hearing loss are 
service connected.  However, the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that the Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, 
supra; Buchanan, supra.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the 
lay person is reporting a contemporaneous medical diagnosis, 
or lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson, supra.  
However, tinnitus and right ear hearing loss require 
specialized training for a determination as to diagnosis and 
causation, and are therefore not susceptible of lay opinions 
on etiology.  

Because the evidence preponderates against the claim of 
service connection for tinnitus and right ear hearing loss, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.

E.  Service Connection for Residuals of Right Ankle Fracture

The residuals of a right ankle fracture were not noted at the 
Veteran's June 1946 discharge examination.  The Veteran's 
STRs from his Reserve service show that at a December 1950 
examination it was noted that he had broken his right ankle 
in a 1947 automobile accident, and that he had pain in the 
ankle.

Dr. R.C.H. indicated in November 2007 that he served on the 
USS Hansford as an operating room technician, where he 
treated the Veteran.  Dr. H recalled that the Veteran 
fractured his foot or ankle and had complaints about 
discomfort from his cast.  In addition, Dr. H wrote that he 
had found that records from the USS Hansford were missing, 
and that many doctors from the ship did not make treatment 
records.

Private treatment records from April 2008 with H.L.B., M.D., 
indicate that the Veteran complained of right ankle pain.  
The Veteran said he had fractured the ankle when he was in 
the Navy and that there was pain with weight bearing and a 
decreased range of motion.  On examination, Dr. B noted that 
the right ankle was clinically fused and that there was very 
little motion of the ankle or subtalar joints.  A right ankle 
X-ray showed advanced arthritis with total loss of joint 
space and advanced arthritis at the subtalar joints with 
total loss of subtalar joint space.  Dr. B diagnosed the 
Veteran with advanced arthritis in the right ankle and opined 
that if the pain was not managed with bracing or other 
conservative measures an ankle and subtalar joint fusion 
would need to be considered.

At a May 2008 VA examination the Veteran reported that he 
fractured his right ankle in 1945 when he was hit by a case 
on the deck of a ship when trying to replace a vertical 
antenna.  A canvas bag was filled with ice and applied to the 
ankle, and the next day the ankle was X-rayed and a cast was 
put on, which he wore for four weeks.  The Veteran reported 
that he now has limited movement in the right ankle and an 
ankle fusion had been recommended, which he declined.  He 
took Celebrex 200 mg twice daily, could stand from one to 
three hours, and could walk between a quarter mile and mile 
at a time.  During flare ups the Veteran could not ride his 
horse or climb hills or stairs.  In addition, he used a 
walking stick when walking across the pasture.  

Range of motion testing in the right ankle revealed 
dorsiflexion 0 to 20 degrees with pain throughout and plantar 
flexion from 0 to 40 degrees with pain throughout. 
X-rays showed advanced osteoarthritic changes of the 
tibiotalar and talocalcaneal joints with severe joint space 
narrowing and prominent spurring and loss of height of the 
talar dome.  There was no acute bony abnormality.  The 
examiner felt that the Veteran's right ankle caused mild 
limitations in chores, shopping, exercise, recreation, and 
traveling, and moderate limitations on driving.  The Veteran 
was diagnosed with residuals of a right ankle fracture and 
degenerative joint disease of the right ankle.

In evaluating the Veteran's claim, the Board notes that the 
Dr. H indicated that he had previously found that medical 
records from the USS Hansford were missing and that poor 
medical records were kept on the ship.  However, the evidence 
which is of record reflects that the Veteran's discharge 
examination did not mention any limitations related to his 
right ankle and that the records from his Naval Reserve 
examination show that he had broken his right ankle in a 1947 
automobile accident.  The Naval Reserve records make no 
mention of there being residuals of a right ankle fracture 
from a time during the Veteran's active service.  
Furthermore, Dr. H did not indicate whether the Veteran had 
fractured his right or left ankle.  The Board therefore finds 
that the preponderance of the evidence of against the 
Veteran's claim of service connection for the residuals of a 
right ankle fracture.

As above, we recognize the sincerity of the arguments 
advanced by the Veteran that the residuals of a right ankle 
fracture are service connected, but the resolution of issues 
that involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu, supra.  Lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation, per 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, 
supra; Buchanan, supra.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the 
lay person is reporting a contemporaneous medical diagnosis, 
or lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson, supra.  
However, the residuals of a right ankle fracture require 
specialized training for a determination as to diagnosis and 
causation, and are therefore not susceptible of lay opinions 
on etiology.  

Because the evidence preponderates against the claim of 
service connection for the residuals of a right ankle 
fracture, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra.

ORDER

Entitlement to an initial compensable evaluation for left ear 
hearing loss is denied.

Entitlement to an initial compensable evaluation for ruptured 
left ear drum is denied.

Entitlement to a combined 10 percent evaluation based on 
multiple, noncompensable service-connected disabilities is 
denied.

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for the residuals of right 
ankle fracture is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


